 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.1

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT, made and entered into as of February 10, 2015, by and
between TapImmune, Inc. (the “Company”), and John Bonfiglio, a resident of the
State of North Carolina ("Consultant").


W I T N E S S E T H:


WHEREAS, by virtue of Consultant's expected or demonstrated experience and
expertise in strategy and operations and anticipated service to the Company, the
Company wishes to hire Consultant as an independent contractor to perform the
duties listed below.


NOW, THEREFORE, for and in consideration of this Agreement, the hiring of
Consultant and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. ENGAGEMENT. The Company hereby engages Consultant, and Consultant accepts
such engagement as an independent contractor, to provide certain business
strategy services along with such other services as requested by the Company and
agreed upon between Consultant and the Company from time to time. The scope of
the consulting work is attached hereto as Exhibit A.


2. BASIC OBLIGATIONS AND DUTIES. Consultant agrees that during the term of this
Agreement, Consultant will diligently perform Consultant’s assigned duties, and
abide by the provisions of the published policies of the Company which are
currently in effect and as they are from time to time changed by the Company.


3. TERM. Subject to the provisions for termination hereinafter provided, this
Agreement shall become effective as of February 10, 2015, and shall continue
until February 10, 2016 (the “Term”). The term may be extended upon the mutual
agreement of the parties.


4. COMPENSATION; EXPENSES. Consultant shall receive as compensation for the
services provided hereunder the following: a fee of Ten Thousand Dollars
($10,000.00) per month for each month spent performing Consultant’s duties
hereunder; (b) an option to purchase 250,000 shares of the Company’s common
stock at an exercise price of $0.145 per share. The option will vest as follows:
For the first three months of the Term, 33,333 options will vest upon the last
day of the applicable month; and the remaining options will vest in equal
monthly installments over the remaining nine months of the Term. Notwithstanding
the foregoing, the option will accelerate and all options shall vest upon a
change of control as defined in the Company’s Stock Option Plan; and The Company
shall, on the 15th day of each month, pay Consultant the fees owing for the
preceding month. The Company will also reimburse Consultant for any reasonable
travel and other out-of-pocket expenses incurred in performing the services
hereunder subject to Consultant’s receiving pre-approval for any travel expenses
and submitting Company-required reimbursement forms and receipts for the
expenses. Payment on expense reimbursement shall be made within thirty (30) days
of the date the properly completed expense reimbursement form is submitted.
Consultant shall pay all taxes of any kind whatsoever which arise from the
compensation paid to him hereunder and shall indemnify and hold the Company
harmless from failure to pay such taxes. Consultant acknowledges that no
benefits will be provided to him by the Company.

 
 

--------------------------------------------------------------------------------

 



 


5. TERMINATION. This Agreement may be terminated by either party upon thirty
(30) days’ prior written notice. In addition, this Agreement may be terminated
immediately by the Company if Consultant has breached any of the terms of this
Agreement. Upon termination, all fees and reimbursements shall be paid and
provided to the date of termination.


6. CONFIDENTIAL OR PROPRIETARY INFORMATION. During the performance of any
consulting services and thereafter, Consultant agrees that Consultant will not,
without the prior written consent of the Company, divulge to any third party, or
use for Consultant’s or any third party’s benefit, any confidential or
proprietary information obtained as a result of the performance of Consultant’s
consulting services. Confidential or proprietary information shall not include
information of the Company that (a) is already known by Consultant at the time
of its disclosure; (b) is or becomes publicly known through no fault by
Consultant; (c) is received from a third party free to disclose it to
Consultant; or (d) is communicated to a third party with the express written
consent of the Company.


7. INVENTIONS. Consultant agrees that all inventions developed, work performed
or discoveries made by Consultant in the course of the performance of
Consultant’s consulting services for the Company (“Inventions”) shall be the
property of the Company. Consultant agrees to promptly disclose to the Company
all Inventions and keep accurate records relating to the conception and
reduction to practice of all Inventions, which records shall be the sole and
exclusive property of the Company. Consultant also hereby assigns to the Company
the entire right, title and interest in and to the Inventions and in and to all
proprietary rights therein or based thereon including without limitation any and
all copyrights, patents, mask work rights or other intellectual property rights
relating to all Inventions. Without limiting the foregoing, Consultant agrees
that all Inventions which are protectable by copyright and may constitute “works
made for hire” pursuant to United States Copyright Act (17 U.S.C., Section 101)
shall be deemed to be “works made for hire.”


8. WAIVER. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such terms,
covenants or conditions, nor shall any waiver or relinquishment of any right or
power granted hereunder at any particular time be deemed a waiver or
relinquishment of such rights or power at any other time or times.


9. REMEDY. In the event that it shall become necessary for either party to
retain the services of an attorney to enforce any terms under this Agreement,
the prevailing party, in addition to all other rights and remedies, shall be
entitled to reasonable attorneys’ fees and costs of suit.


10. INDEPENDENT CONTRACTOR STATUS. Nothing contained in this Agreement shall be
deemed or construed as creating a joint venture or partnership between
Consultant and the Company. Neither party is by virtue of this Agreement
authorized as an agent, employee or legal representative of the other. Except as
specifically set forth herein, neither party shall have the power to control the
activities and operations of the other and its status at all times will continue
to be that of an independent contractor. Except as provided herein, neither
party shall have any power or authority to bind or commit the other.


11. INDEMNIFICATION. The Company shall indemnify Consultant from each and every
demand, claim, loss, liability, or damage of any kind, including actual
attorneys’ fees, whether in tort or contract, that she may incur by reason of,
or arising out of, any claim which is made by any third party with respect to
the services performed under this Agreement, except for claims by third parties
with respect to or caused by the negligence of willful misconduct of, or the
breach of this Agreement by, Consultant or his agents.



 
 

--------------------------------------------------------------------------------

 



 
12. SEVERABILITY. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.


13. ENTIRE AGREEMENT; MODIFICATION. This Agreement embodies the entire agreement
of Consultant and the Company related to the subject matter hereof. This
Agreement may be changed, modified or discharged only if consented to in writing
by both parties.


14. ARBITRATION; GOVERNING LAW. (a) Any disputes that arise between the parties
shall be submitted to binding arbitration by the American Arbitration
Association, to be determined and resolved by said Association under its rules
and procedures in effect at the time of submission. The arbitration shall take
place in New York, New York. The parties hereby agree to share equally in the
costs of said arbitration except that the arbitrator may award costs to the
prevailing party. The final arbitration decision shall be enforceable through
the courts of any state in which Consultant resides or the courts of the State
of New York. In the event that this arbitration provision is held unenforceable
by any court of competent jurisdiction, then this Agreement shall be as binding
and enforceable as if this section 14 were not a part hereof.


(b) This Section 14 shall not prevent the Company from seeking equitable relief
in any court of competent jurisdiction in the event of a breach or a threatened
breach of this Agreement. Consultant agrees to submit to the jurisdiction of the
federal and state courts located within the State of North Carolina.


(c) This Agreement shall be governed by and according to the laws of the State
of North Carolina without regard to its conflicts of law rules.


15. BENEFIT. This Agreement shall be binding upon and shall inure to the benefit
of each of the parties hereto, and to their respective heirs, representatives,
successors and assigns. Consultant shall not assign or delegate any of her
responsibilities hereunder without the written consent of the Company.


16. CAPTIONS. The captions in this Agreement are for convenience only and in no
way define, bind or describe the scope or intent of this Agreement.



 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement on day and year
first above written.




CONSULTANT:


/s/ John Bonfiglio




COMPANY:
By: /s/ Glynn Wilson



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


SCOPE OF CONSULTING SERVICES


Consultant shall provide the following services to the Company:


Consultant will work with the Chairman and CEO of the Company to (a) review
Company strategy, technology differentiation and development; (b) identify and
implement new strategies to increase the Company’s opportunities to obtain
financing; (c) present the Company at external meetings and conferences; (d)
develop and implement improved IR/PR program; and (e) upgrade the management
team and Board of the Company. In addition, Consultant shall introduce the
Company to new sources of capital and /or collaborative opportunities.


 
Consultant shall perform these services for up to 80 hours per month.
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------